DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The non-patent literature document (ZTE Corporation, Office Action, CN 291510136447.6) in the information disclosure statement filed 12/28/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 14, 17, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Sall (US 20120069983), and in view of Gunnalan et al. (US 20160094589 A1).
Regarding claim 1,  Glass teaches a media processing method for Web Real-Time Communication, WebRTC ([0055] using of WebRTC protocol for conferences), comprising: 
after a first WebRTC terminal and a second WebRTC terminal establish a point-to-point real-time multimedia communication ([abstract] A method of conferencing participant video data and audio data includes switching from a mesh-based conference to an MCU-based conference upon the occurrence of a trigger event. [0035] a videoconference system comprises a videoconference service configured for seamless transitioning between mesh-based conferencing, as generally shown in FIG. 1, and MCU-based videoconferencing as generally shown in FIG. 2.  The trigger event for transitioning is based on number of participants.  [0004] a first endpoint transmitting conference video and audio data to a second endpoint and vice versa in a mesh-based conference.  Thus, in the mesh-based conference the first endpoint and second endpoint established a point-to-point communication.  Fig. 3A, [0036] The first endpoint 310 and second endpoint 320 transmit video conference data between each other without using the MCU 350),
transitioning from point to point communication to media server based communication is based on number of participants ([0035], [0045] the system is configured to switch from mesh-based videoconferencing to MCU-based videoconferencing upon a determination that a pre-determined, e.g., fixed, or dynamically determined number of participants for the service has been exceeded.  [0047] the endpoint is configured to communicate the occurrence and determination that a trigger event 
respectively assisting, by the application server, in establishing media connections between the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal and a media processing unit (Fig. 4A, 4B, [0041] The network 460 may comprise a controller, e.g., a server, configured to execute instructions to effectuate desired utilization or optimization of MCU resources. [0042] If the controller determines that a threshold has been met, the controller may promote a mesh-based videoconference as depicted in FIG. 4A to an MCU-based videoconference as depicted in FIG. 4B and the endpoints are configured to transmit video/audio data stream to the MCU and receive one combined/mixed video/audio data stream.  Thus, the controller (application) effectuates (assisting) the media connection between the endpoints (first, second, third) and the MCU (media processing unit)), 
controlling, by the application server, the media processing unit to establish a multi-party conference among the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal to make each WebRTC terminal in the multi-party conference only send one media stream and receive one synthesized media stream ([0037], [0042] when the controller (application) promotes the videoconference to MCU-based videoconference, the endpoints are configured to transmit a single video/audio data stream to the MCU (media processing unit) and receive one combined or mixed video/audio data stream.  The combined video/audio data stream (synthesized media stream) comprises second video data and audio data of one or more second participants transmitted by the second endpoint to the MCU).
and shutting down a point-to-point media connection between the first WebRTC terminal and the second WebRTC terminal when media connections between the first WebRTC terminal, the second WebRTC terminal, the third WebRTC terminal and a media processing unit are established ([0035] Since the transition between mesh-based conferencing (Fig. 3A) to MCU-based conferencing 
Glass does not explicitly teach receiving by an application server, a message indicating that an endpoint decides to add one or more third-party to the communication.
Sall, in the same field of endeavor, teaches receiving by an application server, a message indicating that an endpoint decides to add one or more third-party to the communication (Fig. 2, [0016] At some point during the established call, Allen and Bob decide that they would like to conference one or more other participants into their call. One of the parties therefore sends a signal, through the proxy server, to request the move to the conference bridge.  Thus, the signal to the application servers 160 indicates an endpoints decides to add one or more participants to the communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glass to incorporate the teaching of Sall for an endpoint to signal the controller that it would like to add one or more other endpoints to the conference and the controller transitions the conference to a MCU-based conference.  One would be motivated to do so to seamlessly move an existing call to a conference bridge when there is additional participant to the call (Sall [0012]).
The combination of Glass and Sall does not teach the terminals establish the media connections with the media processing unit according to priorities of media connections, wherein, the priorities of media connections are determined according to priorities of multiple candidate connection addresses, and the multiple candidate connection addresses are found to realize the media connection when performing a connectivity check.
Gunnalan, in the same field of endeavor, teaches a media connection is established between two endpoints according to priorities of media connections, wherein, the priorities of media connections are determined according to priorities of multiple candidate connection addresses ([0003] candidate connection addresses) is generated at the endpoint, each candidate pair comprising a respective network address available to the initiating endpoint and a respective network address available to the responding endpoint by exchanging network addresses between the initiating endpoint and the responding endpoint.  One candidate pair is selected in dependence on the type metrics and the selection data.  [0069-0070] The ICE protocol attempts to identify what it deems to be the most efficient path based on static priorities (priorities of multiple candidate connection addresses), which are assigned to each of a number of so-called "candidate pairs" that could be used for the media session), and the multiple candidate connection addresses are found to realize the media connection when performing a connectivity check ([0005] The endpoints perform connectivity checks for at least one candidate pair of the set to determine whether or not the candidate pair is valid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Glass and Sall to incorporate the teaching of Gunnalan for the endpoints and the MCU in Glass to use ICE protocol to identify what deems to be the most efficient path based on priorities assigned to each network addresses of an endpoint.  One would be motivated to do so to establish the most efficient path in terms of media latency to ensure ideal media quality (Gunnalan: [0056]).

Regarding claim 2, the combination of Glass, Sall, and Gunnalan teaches all the limitations of claim 1 and further teaches the media processing unit comprises a media server (Glass: [0036] The MCU (media processing unit) comprises MCU functionality and may include a network or server having MCU functionality); 

Claim 17 is rejected under the same basis as claim 1.
Claim 32 is rejected under the same basis as claim 1.

Claims 3, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Sall (US 20120069983), in view of Gunnalan et al. (US 20160094589 A1), and in view Johnston et al. (US 20150002619 A1).
Regarding claim 3, the combination of Glass, Sall, and Gunnalan teaches all the limitations of claim 2 however it does not explicitly teach using media negotiation for establishing the connections between the endpoints and the media server.
Johnston, in the same field of endeavor, teaches respectively assisting in completing media negotiation between the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal and the media server, to make each WebRTC terminal and the media server establish a media channel between the WebRTC terminal and the media server by using a result of the media negotiation (Johnston: [0026] The WebRTC clients 26(1)-26(N) then engage in a WebRTC offer/answer exchange (media negotiation) by exchanging WebRTC session description objects via the WebRTC application provider 36. The exchanged WebRTC session description objects are used to determine the media types and capabilities for the desired WebRTC interactive session. [0034] the virtual WebRTC agents 40(1)-40(X) are instantiated by the scalable WebRTC media engine 14 to be compatible with the WebRTC clients 26 and the WebRTC client type/version is determined based on data received as part of a WebRTC offer/answer exchange (negotiation).  Thus, the application provider 36 of the WebRTC server assist in negotiation of media types and capabilities between the WebRTC clients 26 and the Media Engine’s virtual WebRTC agents 40); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Glass, Sall, and Gunnalan to incorporate the WebRTC clients are known to be incompatible or to have limited compatibility (Johnston [0034]).

Claim 10 is rejected under the same basis as claim 3.
Claim 15 is rejected under the same basis as claim 3.
Claim 18 is rejected under the same basis as claim 3.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Sall (US 20120069983), in view of Gunnalan et al. (US 20160094589 A1), in view Johnston et al. (US 20150002619 A1), and in view of Ni et al. (US 20150029296).
Regarding claim 5, the combination of Glass, Sall, Gunnalan, and Johnston teaches media negotiation between WebRTC clients and media engine however it not explicitly teach converting a message sent by WebRTC terminal to the media processing unit into a message format which is capable of being recognized and processed by the media processing unit, and converting a message sent by the media processing unit to each WebRTC terminal into a message format which is capable of being recognized and processed by the WebRTC terminal.
Ni, in the same field of endeavor, teaches translating messages between WebRTC protocol and Session Initiation Protocol (SIP) or Real-time Transport protocol (RTP) ([0027], [0073], WebRTC-IMS gateway 230 may translate messages, sent from user device 205 to IMS core 230, from WebRTC messaging to a messaging protocol that is supported by IMS core 230 (e.g., SIP and/or MSRP), and vice versa). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Glass, Sall, Gunnalan, and Johnston to incorporate 

Claim 20 is rejected under the same basis as claim 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Sall (US 20120069983), in view of Gunnalan et al. (US 20160094589 A1), and in view of Anderson et al. (US 9167098 B1).
Regarding claim 4, the combination of Glass, Sall, and Gunnalan teaches all the limitations of claim 2, however it does not explicitly teach the media processing unit comprises the media gateway and the multi-point control unit; respectively assisting in completing media negotiation between the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal and the media gateway and media negotiation between the media gateway and the multi-point control unit, to make each WebRTC terminal and the media gateway establish a media channel between the WebRTC terminal and the media gateway by using a result of the media negotiation, and the media gateway and the multi-point control unit establish a media channel between the media gateway and the multi-point control unit by using a result of the media negotiation; or respectively assisting in completing media negotiation between the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal and the media gateway and media negotiation between the media gateway and the multi-point control unit, to make each WebRTC terminal and the media gateway establish a media channel, via an ICE relay server, between the WebRTC terminal and the media gateway by using a result of the media negotiation, and the media gateway and the multi-point control unit establish a media 
Anderson, in the same field of endeavor teaches a media processing unit comprises the media gateway and the multi-point control unit (Fig. 1 Edge 107 (media gateway), MCU 110); respectively assisting in completing media negotiation between the first WebRTC terminal, the second WebRTC terminal and the third-party WebRTC terminal and the media gateway and media negotiation between the media gateway and the multi-point control unit, to make each WebRTC terminal and the media gateway establish a media channel between the WebRTC terminal and the media gateway by using a result of the media negotiation, and the media gateway and the multi-point control unit establish a media channel between the media gateway and the multi-point control unit by using a result of the media negotiation (20:61-22:6 The edge module 107 determine a media negotiation profile associated with the end point device 102, (21:35-38) a conference request coming from a network that has as specific requirement, e.g. WebRTC, can have that requirement reflected in the media negotiation profile. The edge module 107 adjusts one or more of a bitrate of the media flow, a session description of the media flow, and a destination MCU for the media flow based upon the media negotiation profile.  The edge module 107 can route a conference session request from an end point device having a specific requirement (WebRTC) to a MCU that supports the required functionality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Glass, Sall, and Gunnalan to incorporate the teachings of Anderson to modify the system to include an edge device for negotiating media capabilities of the plurality of terminals and establishing media flows for the endpoint devices to a multipoint control unit (MCU) within the relay apparatus.  One would be motivated to do so to support end point devices having a variety technical capabilities, platforms, and network specific requirements (Anderson: 21:27-38).

Claims 6, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Sall (US 20120069983), in view of Gunnalan et al. (US 20160094589 A1), and in view Hans et al. (US 20060098590 A1).
Regarding claim 6, the combination of Glass, Sall, and Gunnalan teaches all the limitations of claim 1 however it does not explicitly teach sending media synthesis and presentation policy information to the media processing unit after information about conference connection returned by the media processing unit is received, to make the media processing unit complete media stream synthesis of the multi-party conference according to the media synthesis and presentation policy information and complete media stream distribution by using the media connection between the media processing unit and each WebRTC terminal in the multi-party conference.
Hans, in the same field of endeavor, teaches sending media synthesis and presentation policy information to the media processing unit to make the media processing unit complete media stream synthesis of the multi-party conference according to the media synthesis and presentation policy information and complete media stream distribution by using the media connection between the media processing unit and each terminal in the multi-party conference ([0024], [0058-0070] the conference focus 202 decides how the communication rights are allocated and communicated to the policy server 203.  The policy server 203 changes the media rules accordingly.  On the basis of the media rules, the mixer 204 is controlled using the conference focus 202 such that the mixer 204 mixes together the media streams in line with the allocated communication rights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Glass, Sall, and Gunnalan to incorporate the teachings of Hans for the transmission management system to provide to the relay apparatus with media rules for mixing the media streams.  One would be motivated to do so to control which participants are allow to communicate at a particular time (Hans [0069-0070]).
Claim 12 is rejected under the same basis as claim 6.
.

Claims 8-9, 13, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20150271447), in view of Gunnalan et al. (US 20160094589 A1).
Regarding claim 8, Glass teaches a media processing method for Web Real-Time Communication, WebRTC ([0055] using of WebRTC protocol for conferences), comprising: 
respectively establishing, by a media processing unit, a media connection between the media processing unit and each WebRTC terminal in a plurality of WebRTC terminals based on assistance of an application server (Fig. 4A, 4B, [0041] The network 460 may comprise a controller, e.g., a server, configured to execute instructions to effectuate desired utilization or optimization of MCU resources. [0042] If the controller determines that a threshold has been met, the controller may promote a mesh-based videoconference as depicted in FIG. 4A to an MCU-based videoconference as depicted in FIG. 4B and the endpoints are configured to transmit video/audio data stream to the MCU and receive one combined/mixed video/audio data stream.  Thus, the controller (application) effectuates (assisting) the media connection between the endpoints (first, second, third) and the MCU (media processing unit)); and 
interacting, by the media processing unit, with the application server, establishing a multi- party conference and performing multi-party media synthesis and presentation, to make each WebRTC terminal in one multi-party conference only send one media stream to the media processing unit and receive one synthesized media stream sent by the media processing unit ([0037], [0042] when the controller (application) promotes the videoconference to MCU-based videoconference, the endpoints are configured to transmit a single video/audio data stream to the MCU (media processing unit) and receive one combined or mixed video/audio data stream.  The combined video/audio data stream (synthesized media stream) comprises second video data and audio data of one or more second participants transmitted by the second endpoint to the MCU).

Gunnalan, in the same field of endeavor, teaches a media connection is established between two endpoints according to priorities of media connections, wherein, the priorities of media connections are determined according to priorities of multiple candidate connection addresses ([0003] Each endpoint may have multiple associated transport addresses e.g. a local transport address, a transport address on the public side of a NAT, a transport address allocated on a relay server etc. During media session establishment, for each endpoint, a respective address is selected for that endpoint to use to transmit and receive data in the media session.  [0005] A set of candidate pairs (candidate connection addresses) is generated at the endpoint, each candidate pair comprising a respective network address available to the initiating endpoint and a respective network address available to the responding endpoint by exchanging network addresses between the initiating endpoint and the responding endpoint. A respective type metric (priorities of multiple candidate connection addresses) associated with each network address and indicative of the directness of a path through the network.  One candidate pair is selected in dependence on the type metrics and the selection data.  See also [0069-0070] The ICE protocol attempts to identify what it deems to be the most efficient path based on static priorities, which are assigned to each of a number of so-called "candidate pairs" that could be used for the media session), and the multiple candidate connection addresses are found to realize the media connection when performing a connectivity check ([0005] The endpoints perform connectivity checks for at least one candidate pair of the set to determine whether or not the candidate pair is valid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glass to incorporate the teaching of Gunnalan for the endpoints and 
	Regarding claim 9, the combination of Glass and Gunnalan further teaches the media processing unit comprises a media server (Glass: [0036] The MCU (media processing unit) comprises MCU functionality and may include a network or server having MCU functionality).
	Claim 13 is rejected under the same basis as claim 8.
	Claim 33 is rejected under the same basis as claim 8.
Claim 34 is rejected under the same basis as claim 8.

Response to Arguments
Applicant’s arguments, filed on 12/16/2020, regarding claims rejection under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.D./Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452